Citation Nr: 1613876	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to Vocational Rehabilitation and Employment (VR&E) services.

(The issue of entitlement to an effective date earlier than January 27, 1998, for the award of service connection and assignment of an initial 100 percent rating for posttraumatic stress disorder (PTSD) is addressed in a separate appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 determination in which entitlement to VR&E service was denied.  As explained, the Veteran, through his representative, disagreed with that determination later in July 2011; however, no Statement of the Case (SOC) is of record.

With respect to the matter of representation, the record reflects that the Veteran was previously represented by The American Legion, as reflected in January 1998 and June 1999 VA Forms 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2009, the Veteran executed a VA Form 21-22 naming Disabled American Veterans (DAV) as his representative.  In September 2009, the Veteran executed a VA Form 21-22 naming The American Legion as his representative.  In June 2010, the Veteran executed a VA Form 21-22 again naming DAV as his representative.  

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

A review of the transcript reveals that a representative from The American Legion appeared at the Veteran's hearing prior to executing an updated VA Form 21-22.  In response, in December 2015, the Board sent a letter notifying him of the discrepancy regarding who actually represents him and sought clarification from the Veteran.  In February 2016, the Veteran submitted a signed VA Form 21-22, appointing The American Legion as his representative. Under these circumstances, the Board recognizes The American Legion as the Veteran's representative.  See 38 C.F.R. § 20.605 (2015).

The Veteran's paper claims file has been converted to paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter reflected on the title page is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in a March 21, 2016 Written Brief Presentation, the Veteran's representative raised issues of entitlement to service connection for an acquired mental disorder, migraines, dizziness, cervical spine damage (as shown by the upper extremity and hand neuropathy and paralysis), residuals of a traumatic brain injury, obesity, hypertension, and diabetes (to include as secondary to service-connected PTSD).  However, as these matters have not been adjudicated by the AOJ, they are not properly before the Board, and are therefore referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 

REMAND

As noted in the introduction, in July 2011, the Veteran' representative stated that the Veteran disagreed with the Vocational Rehabilitation Counselor's decision dated June 14, 2011.  At the same time, the Veteran stated that he wished to provide this NOD in response to a June 14, 2011 notification letter denying entitlement to VR&E services, in which it was stated that the "the VR&E program can only support unpaid work experience that is conducted in a government facility."  However, there is nothing in the record currently before the Board to suggest that a SOC has been issued with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the denial of entitlement to VR&E services, along with a VA Form 9, and afford them the opportunity to file a substantive appeal to perfect an appeal as to this issue. 

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim referenced above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




